Summit C.P. No. 20523. On January 3, 2002, amici curiae, Lawfunds, LLC et al. filed a memo opposing appellee’s motion to strike additional memoranda in support of jurisdiction. On January 10, 2002, amici curiae filed an amended memo. Whereas there are no provisions in the Rules of Practice permitting amici curiae to file such documents without prior leave of the court,
IT IS ORDERED by the court, sua sponte, that the memo opposing appellee’s motion to strike and the amended memo filed by amici curiae be, and hereby are, stricken.